Rice, J.,
charged the jury in part, as follows:
The main question presented to you for your determination is whether the coins issued by this device are coins within the meaning and intent of the statute; the defendant contending that they are not.
In Bouvier’s Law Dictionary, a coin is defined to be:
“A piece of metal stamped with certain marks and made current at a certain value.”
In this case it appears from the evidence that the metal discs issued by the machine were given a certain value by the defendant in that he permitted merchandise to be purchased with them, each disc in such purchase being given the value of five cents.
I, therefore, am of the opinion, and so charge you, that the coins issued by the machine are within the meaning and intent of the word “coins” as used in the statute, and that the issuance of the metal discs in place of money is a mere subterfuge in an attempt to avoid the provisions of this statute.
Therefore, if you believe that the defendant did unlawfully keep the device admitted in evidence, which did, by the dropping of coins into a slot in said machine then and there cause *561coins, as the word has been defined to you, to issue from said machine, and you further believe that beyond a reasonable doubt, your verdict should be guilty, etc.